Citation Nr: 1619105	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral injury, to include as due to the service-connected cervical strain with spondylosis.

2.  Entitlement to an initial compensable rating for minor concussive syndrome.

3.  Entitlement to a disability rating in excess of 20 percent for cervical strain, with spondylosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 1980.  This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a lumbosacral injury, to include as due to the service-connected cervical strain with spondylosis; entitlement to an initial compensable rating for minor concussive syndrome; and entitlement to a disability rating in excess of 20 percent for cervical strain, with spondylosis require additional development and those issues are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Service connection for a lumbosacral injury was denied in a May 2009 rating decision.  The Veteran did not appeal that decision, or submit additional evidence during the appeal period. 

2.  The evidence added to the record with regard to the lumbosacral injury since the May 2009 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for a lumbosacral injury is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria to reopen the claim for service connection a lumbosacral injury has have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a February 2000 rating decision, service connection for lumbosacral injury was denied.  The RO found that there was no relationship between the Veteran's lumbosacral injury and service or her lumbosacral injury and her service-connected cervical spine disability.  Thereafter, the issue was considered again in January 2002.  Finally, in May 2009, the RO found that new and material evidence had not been submitted in support of the Veteran's claim.  The Veteran did not appeal that decision nor did she submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156(b).  That decision is final.  38 U.S.C.A. § 7105.

In the appealed February 2012 rating decision, the RO reopened the Veteran claim for a lumbosacral injury, but denied the issue on the merits finding that the December 2011 VA examination noted that it was "less likely" that the Veteran's lumbosacral injury was related to her cervical spine disability or service.  Regardless of the action of the RO, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbosacral spine disorder. 

Since the time of her last final May 2009 rating decision, additional evidence has been associated with the electronic claims file.  Included in the new evidence is a July 2009 VA examination in which a post-service spine injury is noted is a December 2011 VA examination and her testimony before the Board in October 2013.

After reviewing all of the evidence of record available at the time of the final May 2009 rating decision and in light of the evidence received since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a lumbosacral injury as the evidence addresses whether there is a relationship between the Veteran's claimed lumbosacral injury and service.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim to reopen the issue of entitlement to service connection for a lumbosacral spine disorder is reopened, and the appeal is granted to this extent only.  


REMAND

In accordance with VA's duty to assist, the Board finds it necessary to remand the appeal to confirm the Veteran's address.  If the Veteran is not shown to have received the requests for authorization to receive private treatment records and information pertaining to a new hearing, such information must be resent.

Additionally, while the Veteran's supplemental statement of the case reports that the Veteran's VA Medical Center treatment records dated to September 2015 were reviewed, the electronic claims file only includes treatment records up to September 2012.  On remand, any and all additional VA Medical Center records must be obtained and associated with the electronic claims file.

Finally, regarding the reopened claim for a lumbosacral injury, the Veteran reported in April 2009 that she sustained a back injury at work.  As information pertaining to this injury may better inform the Board in making a service connection determination, any worker's compensation records or related records should be requested.

Accordingly, the case is remanded for the following action:

1.  The RO must verify the Veteran's present address.  Thereafter, the RO must contact the Veteran to determine whether the she received requests for additional treatment records in support of her claim and/or information pertaining to a new hearing before the Board.  All attempts to verify the Veteran's current address and responses as to whether she received the notifications described above must be associated with the electronic claims file.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of her claims, to specifically include private treatment records from (1) Childers Outpatient Clinic; (2) Health Source Chiropractic and Progressive Wellness Center; (3) G.B., M.D.; (4) Life Chiropractic; and (5) Path to Wellness, all of whom were located in Tulsa Oklahoma, from separation from service to the present, as well as (6) all records pertaining to a 2009 work injury to the back, to include treatment for a back injury and any records pertaining to a claim for worker's compensation.  The RO must request authorization from the Veteran to obtain these records.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA records to the electronic claims file, to include those records referenced in the supplemental statement of the case that have not been associated with the electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


